Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Allowable Subject Matter
Claims 18-22, 24-25, 27-32, 34, and 37-39 are allowed.  
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:

As per independent claim 18, the claimed: the actual orientation comprises applying a heart model to define a surface orientation of the anatomical feature, identifying anatomical landmarks in the anatomical feature, or a combination thereof; and displaying, at the same time and based on the acquired image data comprising the view of the anatomical feature, a plurality of real-time volume renderings of the 3D ultrasound image data, each real-time volume rendering being selectable by a user for displaying an enhanced view, wherein each of the plurality of real-time volume renderings comprises the anatomical feature as perceived from a different orientation than the acquired image data comprising the view of the anatomical feature and wherein each of the plurality of volume renderings is in spatial relation to a different lighting model such that lighting and shadowing regions on the anatomical feature are displayed. 

As per independent claim 29, this claim is also allowed for the same reasons as independent claim 18 because it contains substantially similar features.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612